394 F.2d 627
Emmet Walter WENDT, Appellant,v.UNITED STATES of America, Appellee.
No. 21564.
United States Court of Appeals Ninth Circuit.
May 9, 1968.
Rehearing Denied June 26, 1968.

Robert F. Johnson, Van Nuys, Cal., for appellant.
William M. Byrne, Jr., U. S. Atty., Robert L. Brosio, Roger A. Browning, Asst. U. S. Attys., for appellee.
Before BARNES and BROWNING, Circuit Judges, and SOLOMON,* District Judge
PER CURIAM:


1
This is an appeal from a judgment of conviction, under 18 U.S.C. § 641, which charged appellant with knowingly receiving and selling government property, in three counts, and a conspiracy, under 18 U.S.C. § 371, to commit such offenses.


2
Viewing the evidence most favorably to the government, as we must on this appeal, the evidence produced in the trial court, though largely circumstantial, is clearly sufficient to raise the question of appellant's guilt, decided adversely by the jury to appellant's position.


3
Affirmed.



Notes:


*
 Hon. Gus J. Solomon, Chief United States District Judge, Portland, Oregon, sitting by designation